DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 17/067612 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/704712 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the present claims are found in the claims of the subject application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ejector, octagonal boss with sets of beveled and non-beveled faces must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 5 it is unclear how the elastic guard is structured and arranged. In particular it is unclear how the elastic guard when arranged about the polygonal boss is configured to abut surfaces of the polygonal boss to surfaces of the device case, and how this accomplished. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4,6-9,11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khodapanah et al(US10125921) in view of Levy(US20190198212).
	[claim 1] Referring to figures 11A-11E, Khodapanah teaches a mounting system comprising a device case(1120) comprising an insert(1121) comprising a rectangular bore(seen in figure 11D) and defining a set of undercut sections(1124) about the rectangular bore, a mount(1100) comprising a body(1110,1140) a polygonal boss(1190) extending from an inner face of the body and configured to insert into the rectangular bore of the device case, a set of jaws(1114A, 1114B) arranged on the polygonal boss configured to transiently mate with the set of undercut sections to constrain the polygonal boss within the rectangular bore, and a locking control(1125) configured to trigger a subset of jaws in the set of jaws to decouple from a subset of undercut sections in the set of undercut sections. Khodapanah further teaches that the mount system can include one or more magnets in the device case and mount to facilitate alignment of the boss in the mount(see C5 L39-44). Khodapanah however does not specifically teach a first set of magnetic elements arranged in a first pattern about the rectangular bore and a second set of magnetic elements arranged in a second pattern about the polygonal boss and configured to transiently couple to the first set of magnetic elements of the device case to align the polygonal boss with the rectangular bore of the insert of the device case, to transiently retain the mount against a rear face of the device case and to draw the set of jaws toward the set of undercut sections of the insert. Levy teaches a similar mounting system that uses two sets of magnetic elements(120A-120D, and 122A-122D) to align and transiently retain a mount(112) to a device case(104). It would have been obvious to one of ordinary skill in the art as of the effective filing date to use corresponding first and second sets of magnetic elements, as taught by Levy, with the mounting system of Khodapanah, as this would merely be using known elements for their known functions. Such an arrangement would further operate to align the polygonal boss with the rectangular bore of the insert of the device case, and to transiently retain the mount against a rear face of the device case and to draw the set of jaws toward the set of undercut sections of the insert. 
	[claim 2] Khodapanah in view of Levy teach a mounting system as detailed above, wherein the device case comprises a housing(1020) configured to accept and retain a mobile device. Khodapanah however does not teach that the housing is a polymer housing, or that the insert is a ceramic structure. It would have been obvious to one of ordinary skill in the art as of the effective filing date to make the housing and insert out of any known suitable material, such as a polymer and ceramic, as a matter of obvious design choice, as one of ordinary skill in the art would be able to select an appropriate material based on the properties desired. 
	[claim 3] when arranged as detailed above, wherein the second set of magnetic elements arranged in the second pattern about the polygonal boss of the mount are configured to align with the first set of magnetic elements arranged in the first pattern about the rectangular bore of the insert of the device case, the second pattern reflecting the first pattern across a plane parallel to the device case. 
	[claim 4] when arranged as detailed above, the device case comprises the first set of magnetic elements comprising four magnetic elements arranged about the rectangular bore of the insert, wherein the mount comprises the second set of magnetic elements comprising four magnetic elements arranged about the polygonal boss of the mount and wherein the mount comprises the set of jaws comprising two jaws(1114A and 1114B) arranged on the polygonal boss. 
	[claim 6] wherein the rectangular bore of the insert defines a square frustum(Fig 11D), tapering from a first width(along center of insert at top of undercut sections) at an outer face of the insert to a second width at an inner face of the insert(including undercut sections), the first width less than the second width, and comprising radiused corners(Fig 11D), and wherein the polygonal boss of the mount defines a square cross-section with radiused corners(seen in figure 11A). 
	[claim 7] wherein the mount further comprises a fastener(400, fig 4A) coupled to the body and configured to affix the mount to a surface of a vehicle, and wherein the fastener comprises a clasp(430) configured to clutch a surface of a bike. 
	[claim 8] Khodapanah teaches a further embodiment comprising an ejector(1914, fig 19A) configured to transiently engage the rear face of the device case to drive surfaces of the device case outward from surfaces of the mount to disengage the first set of magnetic elements of the device case from the second set of magnetic elements of the mount. It would have been obvious to one of ordinary skill in the art as of the effective filing date to use the ejectors of the embodiment shown in figure 19A with the device detailed above, as this would merely be using known elements for their known functions. 
	[claim 9] Referring to figures 11A-11E, Khodapanah teaches a mounting system comprising a device case(1120) comprising an insert(1121) comprising a rectangular bore(seen in figure 11D), a mount(1100) comprising a body(1110,1140) a polygonal boss(1190) extending from an inner face of the body and configured to insert into the rectangular bore of the device case. Khodapanah further teaches that the mount system can include one or more magnets in the device case and mount to facilitate alignment of the boss in the mount(see C5 L39-44). Khodapanah however does not specifically teach a first set of magnetic elements arranged in a first pattern about the rectangular bore and a second set of magnetic elements arranged in a second pattern about the polygonal boss and configured to transiently couple to the first set of magnetic elements of the device case to align the polygonal boss with the rectangular bore of the insert of the device case, to transiently retain the mount against a rear face of the device case, or a charging element housed within the body, inset from the second set of magnetic elements and configured to inductively charge a device installed within the device case. Levy teaches a similar mounting system that uses two sets of magnetic elements(120A-120D, and 222A-222D) to align and transiently retain a mount(112) to a device case(104) and a charging element(229) housed within the body, inset from the second set of magnetic elements and configured to inductively charge a device installed within the device case. It would have been obvious to one of ordinary skill in the art as of the effective filing date to use corresponding first and second sets of magnetic elements and charging element, as taught by Levy, with the mounting system of Khodapanah, as this would merely be using known elements for their known functions, and would increase the utility of the mounting system allowing the mount to provide charging to a device. Such an arrangement would further operate to align the polygonal boss with the rectangular bore of the insert of the device case, and to transiently retain the mount against a rear face of the device case.
	[claim 11] Levy further teaches that the mount includes an insulator insert(1276b) defining a central cavity(1214B) and a set of triangular receptacles(1220B) arranged in a first pattern about the central cavity, wherein the charging element comprises an induction coil arranged within the central cavity and wherein the second set of magnets comprise triangular sections and are arranged in the set of triangular receptacles within the insulator insert. Levy further teaches that the magnetic elements and receptacles can be different shapes(circular in figure 12A). It would have been obvious to one of ordinary skill in the art as of the effective filing date to make the receptacles and magnetic elements any shape, such as trapezoidal as a matter of simple design choice. 
	[claim 12]wherein the second set of magnetic elements arranged in the second pattern are configured to transiently align a center of each magnetic element in the second set of magnetic elements within a threshold distance of a corresponding magnetic element in the first set of magnetic elements arranged in the first patter to transiently retain the mount against a rear face of the device case. 
	[claim 13,14] Khodapanah in view of Levy teach a mounting system as detailed above, wherein the device case comprises a housing(1020) configured to accept and retain a mobile device and wherein the charging element taught by Levy is configured to inductively charge the mobile device of the user transiently retained within the device case. Khodapanah however does not teach that the housing is a polymer housing, or that the insert is a fiberglass structure. It would have been obvious to one of ordinary skill in the art as of the effective filing date to make the housing and insert out of any known suitable material, such as a polymer and fiberglass, as a matter of obvious design choice, as one of ordinary skill in the art would be able to select an appropriate material based on the properties desired.

Claims 15,16,19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Khodapanah et al in view of Levy as applied to claims 1 and 9 above, and further in view of Rothbaum et al(US20110192857).
	[claim 15,19,20] Khodapanah in view of Levy teach a mounting system as detailed above, where Khodapanah teaches multiple mounts to be used with the device case(Fig 4A, 5B), Khodapanah and Levy however do not teach that the second attachment comprises a wallet. Rothbaum teaches a similar mounting system, and further teaches the use of a wallet(402, fig 5) attached to a device case. It would have been obvious to one of ordinary skill in the art as of the effective filing date to have the second mount be a  wallet, as this would allow the device case and attached mount to carry additional articles, such as credit cards, as taught by Rothbaum. 
	[claim 16] wherein the first attachment(500 in figure 5B, comprises a first backing comprising an adhesive coating(C13 L1-6) applied to an outer face of the first backing opposite the first body and configured to affix the first mount to the first surface, and wherein the second attachment comprises the wallet comprising a first layer(back layer, Fig 4B of Rothbaum) coupled to the second body of the second mount and a second layer(front layer, fig 4B of Rothbaum) coupled to the first layer opposite the body, the first layer and the second layer defining a slot. 
	
Allowable Subject Matter
Claims 5,10,17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the above Double Patenting rejections are overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20220140653, US11246233, US11239697, US20210367452, US20210026409, US10899285, US20200366131, US10760732, US10694012, US10505392, US10237384, US10070707, US9847805, US9848071, US9800283, US20160347257, US20160309865, US9437969, US20160150861, US20150286117, US20140354218.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632